El Juez Asociado Señok Wolf,
emitió la opinión del tribunal.
El error señalado con respecto a la constitucional!-*635dad de la Ley No. 24 de 1924, prohibiendo el portar cierta clase de armas, queda resuelto por las decisiones de esta corte en los casos de El Pueblo v. Vadi, 34 D.P.R. 462, El Pueblo v. Cruz Rosado, 34 D.P.R. 315, El Pueblo v. Acevedo, 34 D.P.R. 460.
En el siguiente señalamiento se alega en efecto que la denuncia es defectuosa, en vista de que se imputa al acusado en forma disyuntiva que portaba o conducía un arma. Convenimos con el fiscal en que las palabras son sinónimas e imputan un solo delito.
Además, a lo sumo, la denuncia sería doble y ese es un defecto de forma. Defectos de forma y otros similares deben ser levantados no por medio de una excepción perentoria, sino mediante una moción para sobreseer, u otra similar, y generalmente tal moción debe presentarse antes del juicio. El Pueblo v. Córdova, 9 D.P.R. 344; El Pueblo v. Ortiz, 9 D.P.R. 140; El Pueblo v. Cintrón, 26 D.P.R. 246; El Pueblo v. París, 25 D.P.R. 111; El Pueblo v. Moreno, 28 D.P.R. 104; El Pueblo v. Rosaly, 28 D.P.R. 474, y El Pueblo v. Echavarry et al., 28 D.P.R. 6. En cada uno de los dos casos mencionados últimamente el delito fué expuesto en forma disyuntiva, pero la corte resolvió que la información o denuncia era correcta, en vista de que el defecto no fué levantado en la corte inferior.
El señalamiento de error restante se refiere a la prueba. Un testigo de descargo dijo que, mientras otros dos hombres reñían, el acusado sacó un revólver de u-n automóvil y lo llevó a un pequeño restaurant para guardárlo. El revólver no estaba cargado, pero podía cargarse prontamente y ser usado, según la declaración del testigo de El Pueblo, un po-licía. Este último dijo que mientras dos hombres estaban peleando el acusado sacó un revólver y cuando vió al policía llevó el revólver al restaurant y lo guardó allí. Hay ún con-flicto en la prueba, que no creemos fué erróneamente apre-ciada por la corte.

*636
La sentencia apelada debe ser confirmada.

El Juez Presidente Sr. Del Toro no intervino en la reso-lución de este caso.